Filed 11/13/13 P. v. Dickinson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----


THE PEOPLE,                                                                                  C072769

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM037383)

         v.

BENNIE EDWARD DICKINSON,

                   Defendant and Appellant.




         On September 23, 2012, defendant and two other people stole Paul Short’s pickup
truck. Defendant came to Short’s home, pointed a pistol at his head, and demanded that
he hand over the keys to the truck and the truck’s title. Short complied and defendant
drove off in the truck with his compatriots.
         On September 25, 2012, the same three people returned to Short’s residence and
pushed their way into his home. Defendant, armed with a flashlight, took Short’s
crossbow and tablet computer. Short confronted defendant, who hit him in the head.




                                                             1
Defendant and his cohorts then left the residence. Defendant was later apprehended with
the stolen items as well as two shotguns and various narcotics.
       Defendant pleaded no contest to felon in possession of a firearm (Pen. Code,
§ 29800, subd. (a)(1)) and admitted five prior felony convictions. The trial court
sentenced defendant to two years in state prison, imposed various fines and fees, and
awarded 97 days’ presentence credit (49 actual and 48 conduct).
       Defendant appeals. His request for a certificate of probable cause was denied.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

                                        DISPOSITION
       The judgment is affirmed.



                                                             RAYE               , P. J.


We concur:



      NICHOLSON              , J.



      ROBIE                  , J.


                                              2